MEMORANDUM **
Mary Pokrajac Levai appeals pro se from the district court’s judgment dismissing her action for lack of subject matter jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Hale v. Norton, 476 F.3d 694, 697 (9th Cir.2007), and we affirm.
The district court properly dismissed the action because the complaint asserts no valid basis for federal subject matter jurisdiction. See Miguel v. Country Funding Corp., 309 F.3d 1161, 1164 (9th Cir.2002) (“The party asserting federal jurisdiction has the burden of establishing it.”); see also Adelt v. Richmond Sch. Dist., 439 F.2d 718, 718 (9th Cir.1971) (per curiam) (only actions arising under the Constitution, laws or treaties of the United States are within the purview of 28 U.S.C. § 1331(a)).
Levai’s reliance on 18 U.S.C. §§ 241, 245, and 247 is unavailing because criminal provisions provide no basis for civil liability. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980) (per curiam). Levai’s reliance on 28 U.S.C. § 1334(a) and 28 U.S.C. § 158 is also unavailing because this action does not involve title 11 of the bankruptcy code or constitute an appeal from a final judgment, order, or decree of the bankruptcy court. See 28 U.S.C. § 158; see 28 U.S.C. § 1334(a) (the district courts “have original and exclusive jurisdiction of all cases under title 11”).
Levai’s remaining contentions are not persuasive.
Levai’s pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.